Title: To George Washington from Cheiza D’Artaignan, 18 March 1786
From: Cheiza d’Artaignan, comte de
To: Washington, George

 

My General
Alexa[ndria] 18 March 86

The Count De Cheiza D’artaignan, has the Honour to Inform you of his being arriv’d at Alexa. for these Four Days; having Come from Cape François St Dominicque, He Proposes to Pay his very Humble Rispects & duty which he Owes to your Rank & Illustrious merite, He hopes that His General will Grant him the Permission to Pay his Court (or to Pay his Respects) & the Honour of his Protection (or Patronage[)]. He has the Honour to be with very High respect My Genl Yours &c.

Cheiza Darteignan
Officer of the French Guards

